Citation Nr: 0732862	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for right shoulder 
tendonitis.

3.  Entitlement to service connection for right carpal tunnel 
syndrome with complex regional pain syndrome/reflex 
sympathetic disorder.

4.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from April 1954 to December 
1957 and August 1991 to December 1991.  He had service in the 
Army National Guard of New Jersey from August 1974 to 
February 1980, and the Air National Guard of New Jersey from 
March 1986 to March 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a February 2006 rating decision, the RO granted service 
connection for degenerative changes of the lumbosacral spine, 
residuals of compression fractures of the thoracic spine, 
degenerative disc disease of the cervical spine, cervicogenic 
headaches, degenerative joint disease of the right knee, and 
degenerative joint disease of the left acromioclavicular 
joint with impingement syndrome, thereby resolving the 
veteran's appeal with respect to these issues.  


REMAND

The veteran contends that his right shoulder tendonitis, 
bilateral hearing loss disability, and bilateral carpal 
tunnel syndrome are related to his military service.

In regard to the claimed right shoulder disability, the 
medical evidence of record, including service medical 
records, do not show any complaints of or treatment for 
tendonitis until 1999.  Records from Dr. R.K. include a 
February 1999 record that shows that the veteran reported 
that on January 20, 1999, he awkwardly pulled a heavy X-ray 
jacket from the file, and as he pulled it out of the file, he 
felt something snap in his low neck.  In a March 1999 letter, 
Dr. R.K. reported on the results of an electromyograph (EMG), 
which included an impression of questionable right biceps 
tendonitis.  An April 1999 record includes an entry that 
noting that the veteran had sustained a right shoulder 
injury, next to which was the notation "W.C.," which is a 
common abbreviation for 'workers' compensation.'  Thereafter, 
a May 1999 record notes an impression of right shoulder 
sprain versus biceps tendonitis versus impingement syndrome.  
According to records from Chesapeake General Hospital, an 
August 2001 magnetic resonance image scan of the right 
shoulder revealed intact rotator cuff tendons and biceps 
tendon, but there were degenerative and hypertrophic changes 
of the acromioclavicular joint.  Thus, the veteran appears to 
have a disability of the right shoulder, however variously 
diagnosed. 

As previously noted, the April 1999 "W.C." entry suggests 
that the right shoulder injury the veteran reportedly 
sustained on January 20, 1999, occurred on his civilian job.  
In the June 2007 Statement of Accredited Representative in 
Appealed Case, however, the veteran's representative 
essentially maintained that the injury and diagnosed 
condition occurred during the veteran's inactive duty 
training.  The claims file reflects that only the veteran's 
periods of active duty and active duty for training dates 
have been verified through the National Personnel Records 
Center.  The Board recognizes that the term "active 
military, naval, or air service" includes "any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002).  As the 
veteran's periods of inactive duty training have not been 
verified, the Board cannot decide whether the right shoulder 
injury occurred during a period of the veteran's inactive 
duty training or during his civilian employment.  Thus, the 
veteran's periods of inactive duty training need to be 
verified.

In regard to the claimed bilateral hearing loss disability, 
while the service medical records do not show that the 
veteran had a hearing disability during his first period of 
active duty, his essential contention is that he was exposed 
to loud noise during the performance of his duties on a 
flight line.  The DD Form 214 shows that the veteran served 
in the United States Air Force during his first period of 
service from 1954 to 1957.  His military occupational 
specialty (MOS) was "47230 APR GND PWD & SPT EQP REPMN" and 
related civilian occupation was "GAS ENG, REPMN."  Thus, 
his claim that he worked around loud noise is plausible.  

The veteran underwent a fee-basis VA compensation and pension 
examination by QTC Medical Services in November 2004.  
Audiometric testing revealed that the veteran had a bilateral 
hearing disability as defined in 38 C.F.R. § 3.385.  The 
examiner diagnosed mild to severe hearing loss bilaterally, 
and she noted that the veteran had a sensorineural hearing 
problem.  In an addendum, the examiner maintained that after 
reviewing medical records dated in 1989, it was more likely 
than not that the veteran's hearing loss developed during 
service in the Air Force National Guard, "which the veteran 
reportedly served from 1980-1992, where he had had a history 
of noise exposure."  The examiner added, however, that the 
veteran's military records were not clear regarding his dates 
of service for active military service and National Guard 
Service.  

The Board observes that the claims file shows complaints of 
hearing loss and impairment earlier than 1989.  Records from 
the VA New Jersey Health Care System [which had not yet been 
associated with the claims file at the time of the QTC 
examiner's report] include an August 2, 1978, record that 
notes that the veteran reported that he had had a hearing 
test two days ago for a pre-employment physical.  He 
indicated that he was told that he had a hearing deficit for 
high frequency sounds.  Thereafter, a December 4, 1984, 
record notes that the veteran complained of a decrease in 
auditory acuity in both ears for the past year.  The reserve 
medical records show that in October 1983, a periodic 
examination report noted that the veteran was diagnosed with 
mild hearing loss.  Audiometric testing at that time did 
reveal § 3.385 bilateral hearing impairment.  In addition, 
the Board observes that the veteran's MOS in the Guard was 
clerical in nature, according to the two reports of 
separation and record of service.  Thus, the QTC examiner's 
opinion rests on an inaccurate factual predicate.  Moreover, 
the rationale the QTC examiner provided appears to have not 
taken into account VA's recognition that 38 C.F.R. § 3.385 
does not require the presence of hearing loss disability in 
service or otherwise limit the circumstances under which 
service connection may be granted for hearing loss 
disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Here, the veteran contends that his exposure to loud noise in 
service resulted in the bilateral hearing loss disability 
manifested years later.  The Board recognizes that the 
veteran submitted an opinion from Dr. B.O. (letters dated in 
May 2003 and January 2007) that the veteran's hearing loss 
was related to the veteran's exposure to loud noise, but his 
opinion is conclusory in that no rationale was provided and 
it appears to be a mere recitation of the veteran's 
statements.  Under these circumstances, the Board finds that 
the veteran should be afforded a new examination, and a 
medical opinion, based on a comprehensive review of the 
entire claims files, should be obtained on whether any 
currently diagnosed hearing loss is related to his active 
duty service.  

In regard to the claimed bilateral carpal tunnel syndrome 
disability, the veteran submitted a letter dated in February 
1993 from Dr. F.B., which was addressed to a Workers' 
Compensation Board.  Dr. F.B. reported that the veteran was 
currently suffering from moderate to severe bilateral carpal 
tunnel syndrome.  Dr. F.B. noted that the disease entity was 
chronic in nature and most consistently related to cumulative 
and repetitive trauma to the upper extremities that was 
usually associated with work conditions such as the veteran's 
job-who had spent nine consecutive years in a computer data 
entry job.  According to the timeline provided by Dr. F.B., 
the RO assessed that the onset of the veteran's disability 
was in 1984, which is a period in between the veteran's 
periods of service in the Guard.  The RO maintained that the 
evidence conclusively related the development of carpal 
tunnel syndrome to the veteran's civilian employment as a 
data entry operator.  

In a November 2006 statement, however, the veteran maintained 
that he had had numbness in his fingers for "numerous 
years," but he did not know what the conditions were until 
he was examined by Dr. F.B.  In the June 2007 Statement of 
Accredited Representative in Appealed Case, it was noted that 
the veteran contended that while his civilian employment 
involved typing, during the same period the veteran was also 
required to perform typing at his military job when he was on 
inactive duty training.  The reports of separation and record 
of service for the veteran's Guard service and DD Form 214 
for his second period of active duty show that his MOS was 
legal clerk and personal affairs technician.  In addition, VA 
treatment records do show that on August 31, 1978, the 
veteran complained of numbness in his fingers and both hands 
that had been present for the past six months, which is a 
period that coincided with the veteran's period of service in 
the Guard.  The examiner provided a diagnosis of rheumatoid 
arthritis but rheumatologic testing did not identify this 
disease, according to a November 1978 notation.  Moreover, 
current treatment records show that the veteran is not 
currently diagnosed with rheumatoid arthritis.  Thus, the 
evidence tends to suggest the onset of the veteran's 
bilateral carpal tunnel syndrome prior to 1984, given the 
similarity in symptomatology of the complained of symptoms in 
1978 and the symptoms attributed to carpal tunnel syndrome in 
1993.    

There is medical opinion evidence that purports to link the 
claimed disability to the veteran's active duty and inactive 
duty training.  In letters dated in May 2003 and January 
2007, Dr. B.O. maintained that the veteran's carpal tunnel 
syndrome should definitely be service connected given the 
fact that it is related to an extensive motor vehicle 
accident he was in during his active duty service.  Dr. B.O. 
maintained that he was sure that this disorder was also 
exacerbated by the veteran's work with "heavy equipment" 
during his time in the U.S. Air Force.  [In addition to 
typing at his job in the Guard, the veteran also contends 
that his job duties during his active duty from 1954 to 1957, 
which reportedly involved daily twisting on and off gas caps 
on trucks and planes for fuel, might have caused his carpal 
tunnel syndrome.]  In a June 2006 letter, another physician 
provided that the veteran's carpal tunnel syndrome was 
related to the work that he did during his stint in the Air 
Force as well as due to multiple automobile accidents, which 
he explained might induce carpal tunnel syndrome because of 
the abrupt gripping of the steering wheel with subsequent 
forced flexion or extension of the wrists at the time of 
impact.  Dr. G.S., however, acknowledged that the veteran's 
current report of bilateral upper extremity tingling 
following the motor vehicle accident of January 1989 
[determined to be in the line of duty during a period of 
inactive duty training] was not medically documented at that 
time.  

A review of the service medical records for the period of 
active duty from 1954 to 1957 and the records on the in-
service motor vehicle accident in October 1956 and the 
January 1989 accident noted above discloses that the veteran 
only sustained a soft tissue injury to the left arm in 1989, 
and no complaints referable to the wrists are documented.  
Given all of the foregoing and the fact that Dr. B.O. and Dr. 
G.S.'s opinions are based on a selective submission of 
records from the veteran, the Board finds that it is 
necessary to obtain a medical opinion on the etiology of the 
veteran's bilateral carpal tunnel syndrome that is based on a 
comprehensive review of the entire claims files. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC must undertake all 
indicated development to verify all of 
the veteran's periods of inactive duty 
for training from the National Personnel 
Records Center in St. Louis, Missouri, or 
through other official channels, as 
necessary.  All records or information 
obtained must be associated with the 
claims files.  The search effort should 
be documented in the claims files and if 
any such effort produces negative 
results, documentation to that effect 
must be placed in the claims files.  If 
necessary, the veteran should be 
requested to provide any documentation in 
his possession concerning his dates of 
inactive duty for training.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently present bilateral hearing 
loss disability.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

For purposes of determining the etiology 
of the claimed disability, the examiner 
should assume that the veteran was 
subjected to loud noise during the 
performance of his duties on a flight 
line during his period of active duty 
from April 1954 to December 1957.  Based 
upon the claims folder review and the 
examination results, the examiner should 
provide an opinion with respect to any 
hearing loss disability found to be 
present as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
the veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed 
bilateral carpal tunnel syndrome.  Any 
indicated studies should be performed.
Based upon the examination results and 
the review of the claims folders, the 
examiner should state an opinion with 
respect to any currently present carpal 
tunnel syndrome as to whether there is a 
50 percent or better probability that the 
disability is related to his active duty 
or inactive duty training.

If the disability pre-existed any of the 
veteran's periods of active duty or 
inactive duty training, the examiner 
should proffer an opinion as whether the 
disability underwent a permanent increase 
in severity as a result of such service.  
The examiner should accept as true that 
in addition to civilian employment as a 
data entry operator, the veteran's first 
period of active duty involved the duty 
of twisting caps off gas tanks, and his 
second period of active duty and his 
inactive duty training involved the duty 
of typing.  The rationale for all 
opinions must also be expressed. 

(The RO or AMC should provide the 
examiner with a list of dates of all the 
veteran's periods of active duty and 
inactive duty training to assist the 
examiner in determining the approximate 
onset of the claimed disability.) 

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


